Case 0:20-cv-61220-AHS Document 6 Entered on FLSD Docket 07/17/2020 Page 1 of 13



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                      Case No.: 0:20-cv-61220

  DANNIE PATTERSON,

         Plaintiff,

  v.

  CAPIO PARTNERS, LLC, and COLUMBIA
  HOSPITAL CORPORATION OF SOUTH
  BROWARD d/b/a WESTSIDE REGIONAL
  MEDICAL CENTER,

        Defendant.
  ___________________________________________/

          COLUMBIA HOSPITAL CORPORATION OF SOUTH BROWARD’S
       ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT

         Defendant Columbia Hospital Corporation Of South Broward (“CHCSB” or the

  “Defendant”) in response to the Complaint filed by Plaintiff on June 22, 2020 [ECF No. 1] (the

  “Complaint”), denies any violation of 15 U.S.C. §1692 et seq., the Fair Debt Collection Practices

  Act (“FDCPA”), and Fla. Stat. § 559.55 et seq., the Florida Consumer Collection Practices Act

  (“FCCPA”). In further response to the Complaint, CHCSB states as follows:

                                  JURISDICTION AND VENUE

         1.      On information and belief that Plaintiff’s Complaint alleges a violation of 15 U.S.C.

  §1692 et seq., the Fair Debt Collection Practices Act (“FDCPA”), jurisdiction of this Court is

  admitted.

         2.      On information and belief that Plaintiff’s Complaint alleges a violation of the

  FDCPA, supplemental jurisdiction is admitted for allegations brought under Fla. Stat. § 559.55 et

  seq., the Florida Consumer Collection Practices Act (“FCCPA”).
Case 0:20-cv-61220-AHS Document 6 Entered on FLSD Docket 07/17/2020 Page 2 of 13



         3.      With regard to Paragraph 3, CHCSB admits that venue within this District is proper,

  CHCSB is without knowledge or information sufficient to form a belief as to the truth of the

  remaining allegations in Paragraph 3 and therefore, denies same.

                                                 PARTIES

         4.      CHCSB is without knowledge or information sufficient to form a belief as to the truth

  of the allegations contained in Paragraph 4 of the Complaint, and, therefore, denies the same.

         5.      CHCSB is without knowledge or information sufficient to form a belief as to the truth

  of the allegations contained in Paragraph 5 of the Complaint and, therefore, denies the same.

         6.      CHCSB is without knowledge or information sufficient to form a belief as to the truth

  of the allegations contained in Paragraph 6 of the Complaint and, therefore, denies the same.

         7.      CHCSB is without knowledge or information sufficient to form a belief as to the truth

  of the allegations contained in Paragraph 7 of the Complaint and, therefore, denies the same.

         8.      With regard to Paragraph 8, CHCSB admits that it is a Florida Corporation but denies

  that its principal place of business is in Tennessee.

         9.      CHCSB is without knowledge or information sufficient to form a belief as to the truth

  of the allegations contained in Paragraph 9 and, therefore, denies same.

                                   DEMAND FOR JURY TRIAL

         10.     CHCSB admits that Plaintiff has demanded a jury trial on all accounts.

                                    FACTUAL ALLEGATIONS

         11.     CHCSB is without knowledge or information sufficient to form a belief as to the truth

  of the allegations contained in Paragraph 11 and, therefore, denies same.




                                                    2

                                                                                            SL 3937387.1
Case 0:20-cv-61220-AHS Document 6 Entered on FLSD Docket 07/17/2020 Page 3 of 13



         12.     CHCSB admits that it provided medical care to Plaintiff but is without knowledge or

  information sufficient to form a belief as to the truth of the remaining allegations contained in

  Paragraph 12 and, therefore, denies same.

         13.     CHCSB denies the allegations in Paragraph 13 of the Complaint.

         14.     CHCSB admits that it charged a fee for medical care provided to Plaintiff but is

  without knowledge or information sufficient to form a belief as to the truth of the remaining

  allegations contained in Paragraph 14 and, therefore, denies same.

         15.     CHCSB denies the allegations in Paragraph 15 of the Complaint.

         16.     CHCSB is without knowledge or information sufficient to form a belief as to the truth

  of the allegations contained in Paragraph 16 and, therefore, denies same.

         17.     CHCSB is without knowledge or information sufficient to form a belief as to the truth

  of the remaining allegations contained in Paragraph 17 and, therefore, denies same.

         18.     CHCSB is without knowledge or information sufficient to form a belief as to the truth

  of the remaining allegations contained in Paragraph 18 and, therefore, denies same.

         19.     CHCSB is without knowledge or information sufficient to form a belief as to the truth

  of the allegations contained in Paragraph 19 and, therefore, denies same.

         20.     CHCSB is without knowledge or information sufficient to form a belief as to the truth

  of the allegations contained in Paragraph 20 and, therefore, denies same.

         21.     The allegations contained in Paragraph 21 are directed to a separate Defendant, thus

  requiring no response for this Defendant. CHCSB is without knowledge or information sufficient to

  form a belief as to the truth of the allegations contained in Paragraph 21 and, therefore, denies same.




                                                    3

                                                                                              SL 3937387.1
Case 0:20-cv-61220-AHS Document 6 Entered on FLSD Docket 07/17/2020 Page 4 of 13



         22.     The allegations contained in Paragraph 22 are directed to a separate Defendant, thus

  requiring no response for this Defendant. CHCSB is without knowledge or information sufficient to

  form a belief as to the truth of the allegations contained in Paragraph 22 and, therefore, denies same.

         23.     The allegations contained in Paragraph 23 are directed to a separate Defendant, thus

  requiring no response for this Defendant. CHCSB is without knowledge or information sufficient to

  form a belief as to the truth of the allegations contained in Paragraph 23 and, therefore, denies same.

         24.     The allegations contained in Paragraph 24 are directed to a separate Defendant, thus

  requiring no response for this Defendant. CHCSB is without knowledge or information sufficient to

  form a belief as to the truth of the allegations contained in Paragraph 24 and, therefore, denies same.

         25.     Paragraph 25 of the Complaint states legal conclusions and legal argument directed to

  a separate Defendant to which no response is required. To the extent a response is required, CHCSB

  is without knowledge or knowledge or information sufficient to form a belief as to the truth of the

  allegations contained in Paragraph 25 and, therefore, denies the same.

         26.     Paragraph 26 of the Complaint states legal conclusions and legal argument directed to

  a separate Defendant to which no response is required. To the extent a response is required, CHCSB

  is without knowledge or knowledge or information sufficient to form a belief as to the truth of the

  allegations in Paragraph 26 and, therefore, denies the same.

         27.     Paragraph 27 of the Complaint states legal conclusions and legal argument directed to

  a separate Defendant to which no response is required. To the extent a response is required, CHCSB

  is without knowledge or knowledge or information sufficient to form a belief as to the truth of the

  allegations in Paragraph 27 and, therefore, denies the same.

         28.     Paragraph 28 of the Complaint states legal conclusions and legal argument directed to

  a separate Defendant to which no response is required. To the extent a response is required, CHCSB

                                                    4

                                                                                              SL 3937387.1
Case 0:20-cv-61220-AHS Document 6 Entered on FLSD Docket 07/17/2020 Page 5 of 13



  is without knowledge or knowledge or information sufficient to form a belief as to the truth of the

  allegations in Paragraph 28 and, therefore, denies the same.

         29.     Paragraph 29 of the Complaint states legal conclusions and legal argument directed to

  a separate Defendant to which no response is required. To the extent a response is required, CHCSB

  is without knowledge or knowledge or information sufficient to form a belief as to the truth of the

  allegations in Paragraph 29 and, therefore, denies the same.

         30.     Paragraph 30 of the Complaint states legal conclusions and legal argument directed to

  a separate Defendant to which no response is required. To the extent a response is required, CHCSB

  is without knowledge or knowledge or information sufficient to form a belief as to the truth of the

  allegations in Paragraph 30 and, therefore, denies the same.

         31.     Paragraph 31 of the Complaint states legal conclusions and legal argument directed to

  a separate Defendant to which no response is required. To the extent a response is required, CHCSB

  is without knowledge or knowledge or information sufficient to form a belief as to the truth of the

  allegations in Paragraph 31 and, therefore, denies the same.

                                      COUNT I
                      VIOLATION OF 15 U.S.C. § 1692e & § 16922e(2)(a)
                                 Against Defendant-DC.

         32.     The allegations contained in Paragraph 32 are directed to a separate Defendant, thus

  requiring no response for this Defendant. To the extent that a response is deemed required, for its

  response to Paragraph 32, CHCSB incorporates by reference Paragraphs 1 through 31 of the

  Complaint as though fully stated herein.

         33.     The allegations contained in Paragraph 33 are directed to a separate Defendant, thus

  requiring no response for this Defendant. In addition, Paragraph 33 contains legal conclusions and

  legal argument to which no response is required. To the extent a response is required, for its

                                                   5

                                                                                            SL 3937387.1
Case 0:20-cv-61220-AHS Document 6 Entered on FLSD Docket 07/17/2020 Page 6 of 13



  response to Paragraph 33, CHCSB is without knowledge or information sufficient to form a belief

  as to the truth of the allegations in Paragraph 33, and, therefore, denies the same.

         34.     The allegations contained in Paragraph 34 are directed to a separate Defendant, thus

  requiring no response for this Defendant. In addition, Paragraph 34 contains legal conclusions and

  legal argument to which no response is required. To the extent a response is required, for its

  response to Paragraph 34, CHCSB is without knowledge or information sufficient to form a belief

  as to the truth of the allegations in Paragraph 34, and, therefore, denies the same.

         35.     The allegations contained in Paragraph 35 are directed to a separate Defendant, thus

  requiring no response for this Defendant. In addition, Paragraph 35 contains legal conclusions and

  legal argument to which no response is required. To the extent a response is required, for its

  response to Paragraph 35, CHCSB is without knowledge or information sufficient to form a belief

  as to the truth of the allegations in Paragraph 35, and, therefore, denies the same.

         36.     The allegations contained in Paragraph 36 are directed to a separate Defendant, thus

  requiring no response for this Defendant. In addition, Paragraph 36 contains legal conclusions and

  legal argument to which no response is required. To the extent a response is required, for its

  response to Paragraph 35, CHCSB is without knowledge or information sufficient to form a belief

  as to the truth of the allegations in Paragraph 36, and, therefore, denies the same.

         37.     The allegations contained in Paragraph 37 are directed to a separate Defendant, thus

  requiring no response for this Defendant. In addition, Paragraph 37 contains legal conclusions and

  legal argument to which no response is required. To the extent a response is required, for its

  response to Paragraph 37, CHCSB is without knowledge or information sufficient to form a belief

  as to the truth of the allegations in Paragraph 37, and, therefore, denies the same.



                                                   6

                                                                                           SL 3937387.1
Case 0:20-cv-61220-AHS Document 6 Entered on FLSD Docket 07/17/2020 Page 7 of 13



          38.     The allegations contained in Paragraph 38 are directed to a separate Defendant, thus

  requiring no response for this Defendant. In addition, Paragraph 38 contains legal conclusions and

  legal argument to which no response is required. To the extent a response is required, for its

  response to Paragraph 38, CHCSB is without knowledge or information sufficient to form a belief

  as to the truth of the allegations in Paragraph 38, and, therefore, denies the same.

          39.     The allegations contained in Paragraph 39 are directed to a separate Defendant, thus

  requiring no response for this Defendant. In addition, Paragraph 39 contains legal conclusions and

  legal argument to which no response is required. To the extent a response is required, for its

  response to Paragraph 39, CHCSB is without knowledge or information sufficient to form a belief

  as to the truth of the allegations in Paragraph 39, and, therefore, denies the same.

          40.     The allegations contained in Paragraph 40 are directed to a separate Defendant, thus

  requiring no response for this Defendant. In addition, Paragraph 40 contains legal conclusions and

  legal argument to which no response is required. To the extent a response is required, for its

  response to Paragraph 40, CHCSB is without knowledge or information sufficient to form a belief

  as to the truth of the allegations in Paragraph 40, and, therefore, denies the same.

                                         COUNT II
                             VIOLATION OF FLA. STAT. § 559.72(9)
                                    Against Defendant-DC

          41.     The allegations contained in Paragraph 41 are directed to a separate Defendant, thus

  requiring no response for this Defendant. To the extent that a response is deemed required, for its

  response to CHCSB incorporates by reference Paragraphs 1 through 31 of the Answer as though

  fully set forth herein.

          42.     The allegations contained in Paragraph 42 are directed to a separate Defendant, thus

  requiring no response for this Defendant. In addition, Paragraph 42 contains legal conclusions and

                                                   7

                                                                                            SL 3937387.1
Case 0:20-cv-61220-AHS Document 6 Entered on FLSD Docket 07/17/2020 Page 8 of 13



  legal argument to which no response is required. To the extent a response is required, for its

  response to Paragraph 42, CHCSB is without knowledge or information sufficient to form a belief

  as to the truth of the allegations in Paragraph 42, and, therefore, denies the same.

         43.     The allegations contained in Paragraph 43 are directed to a separate Defendant, thus

  requiring no response for this Defendant. In addition, Paragraph 43 contains legal conclusions and

  legal argument to which no response is required. To the extent a response is required, for its

  response to Paragraph 43, CHCSB is without knowledge or information sufficient to form a belief

  as to the truth of the allegations in Paragraph 43, and, therefore, denies the same.

         44.     The allegations contained in Paragraph 44 are directed to a separate Defendant, thus

  requiring no response for this Defendant. In addition, Paragraph 44 contains legal conclusions and

  legal argument to which no response is required. To the extent a response is required, for its

  response to Paragraph 44, CHCSB is without knowledge or information sufficient to form a belief

  as to the truth of the allegations in Paragraph 44, and, therefore, denies the same.

         45.     The allegations contained in Paragraph 45 are directed to a separate Defendant, thus

  requiring no response for this Defendant. In addition, Paragraph 45 contains legal conclusions and

  legal argument to which no response is required. To the extent a response is required, for its

  response to Paragraph 45, CHCSB is without knowledge or information sufficient to form a belief

  as to the truth of the allegations in Paragraph 45, and, therefore, denies the same.

         46.     The allegations contained in Paragraph 46 are directed to a separate Defendant, thus

  requiring no response for this Defendant. In addition, Paragraph 46 contains legal conclusions and

  legal argument to which no response is required. To the extent a response is required, for its

  response to Paragraph 46, CHCSB is without knowledge or information sufficient to form a belief

  as to the truth of the allegations in Paragraph 46, and, therefore, denies the same.

                                                   8

                                                                                           SL 3937387.1
Case 0:20-cv-61220-AHS Document 6 Entered on FLSD Docket 07/17/2020 Page 9 of 13



         47.     The allegations contained in Paragraph 47 are directed to a separate Defendant, thus

  requiring no response for this Defendant. In addition, Paragraph 47 contains legal conclusions and

  legal argument to which no response is required. To the extent a response is required, for its

  response to Paragraph 47, CHCSB is without knowledge or information sufficient to form a belief

  as to the truth of the allegations in Paragraph 47, and, therefore, denies the same.

         48.     The allegations contained in Paragraph 48 are directed to a separate Defendant, thus

  requiring no response for this Defendant. In addition, Paragraph 48 contains legal conclusions and

  legal argument to which no response is required. To the extent a response is required, for its

  response to Paragraph 48, CHCSB is without knowledge or information sufficient to form a belief

  as to the truth of the allegations in Paragraph 48, and, therefore, denies the same.

                                          COUNT III
                           VIOLATION OF FLA. STAT. § 559.72(5)
                      Against Columbia Hospital Corporation of South Broward

         49.     CHCSB incorporates by reference Paragraphs 1 through 31 of the Answer as though

  fully set forth herein.

         50.     Paragraph 50 of the Complaint states legal conclusions and legal argument to which

  no response is required. To the extent a response is required, CHCSB is without knowledge or

  knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph 50

  and, therefore, denies the same.

         51.     Paragraph 51 of the Complaint states legal conclusions and legal argument to which

  no response is required. To the extent a response is required, CHCSB is without knowledge or

  knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph 51

  and, therefore, denies the same.



                                                    9

                                                                                              SL 3937387.1
Case 0:20-cv-61220-AHS Document 6 Entered on FLSD Docket 07/17/2020 Page 10 of 13



            52.   Paragraph 52 of the Complaint states legal conclusions and legal argument to which

  no response is required. To the extent a response is required, CHCSB is without knowledge or

  knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph 52

  and, therefore, denies the same.

            53.   Paragraph 53 of the Complaint states legal conclusions and legal argument to which

  no response is required. To the extent a response is required, CHCSB is without knowledge or

  knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph 53

  and, therefore, denies the same.

            54.   CHCSB denies the allegations in Paragraph 54 of the Complaint.

            55.   CHCSB denies the allegations in Paragraph 55 of the Complaint.

            56.   CHCSB denies the allegations in Paragraph 56 of the Complaint.

            57.   Wherefore, having fully answered Plaintiff’s allegations and specifically the

  allegations of Count III, CHCSB respectfully requests that this Court dismiss Count III, with

  prejudice as to CHCSB, award its costs incurred herein, and grant such other relief as the Court

  deems just and proper.

                     AFFIRMATIVE DEFENSES AND OTHER DEFENSES

            A.    All allegations of the Complaint not specifically admitted by CHCSB are hereby

  denied.

            B.    As and for its affirmative defenses, Plaintiff’s Complaint fails to state a claim upon

  which relief can be granted in that Plaintiff’s Complaint states mere legal conclusions without any

  factual support. Specifically, there are no facts or evidence provided to support the allegation that

  the Plaintiff suffered an accident and related injuries in the course and scope of Plaintiff’s

  employment. There are no allegation as to Plaintiff’s employer, the nature of the alleged injuries, or

                                                    10

                                                                                              SL 3937387.1
Case 0:20-cv-61220-AHS Document 6 Entered on FLSD Docket 07/17/2020 Page 11 of 13



  the relation of the alleged injuries to the alleged employment. As a result, Plaintiff’s allegations fail

  to state a claim as a matter of law.

          C.      As and for its affirmative defenses, Plaintiff’s Complaint is barred, in whole or in

  part, by the doctrines of laches, waiver, estoppel, and unclean hands for Plaintiff’s failure to provide

  HSCB with sufficient notice of a possible work place injury.

          D.      As and for its affirmative defenses, CHCSB states that Plaintiff has failed to plead

  the allegations with required particularity to describe the work related injury or the employer

  responsible for the fees related to any treatment for those injuries, failed to plead damages with

  required specificity, and has sustained no actual damages.

          E.      CHCSB states that Plaintiff has not incurred any actual damages as a result of any

  alleged violation by CHCSB of the FCCPA. Alternatively, CHCSB asserts that any such damages

  incurred were not reasonably foreseeable and/or that Plaintiff has failed to mitigate his damages, if

  any.

          F.      CHCSB states that Plaintiff has not met the prerequisites of the FCCPA, such that

  Plaintiff was not entitled to the protection of the FCCPA for all or part of the relevant time period

  outlined in the Complaint.

          G.      Plaintiff’s Counts II and III are improper attempts to expand recovery. Several

  Florida courts have interpreted the FCCPA language to limit a plaintiff’s claim for damages to

  $1,000 per action, not per violation. See Harrington v. RoundPoint Mortg. Servicing Corp., 163 F.

  Supp. 3d 1240, 1248 (M.D. Fla. 2016).

          H.      CHCSB presently has insufficient knowledge or information upon which to form a

  belief as to whether it may have additional, and as of yet unstated, affirmative defenses available.



                                                     11

                                                                                                SL 3937387.1
Case 0:20-cv-61220-AHS Document 6 Entered on FLSD Docket 07/17/2020 Page 12 of 13



  CHCSB hereby reserves the right to assert additional affirmative defenses in the event discovery

  indicates that such would be appropriate.

         WHEREFORE, having fully answered Plaintiff’s Complaint, Defendant CHCSB respectfully

  requests that this Court dismiss Plaintiff's Complaint, with prejudice, award its costs incurred herein,

  and grant such other relief as the Court deems just and proper.



  Dated: July 17, 2020                           Respectfully submitted,

                                                 /s/ J. Kirby McDonough
                                                 J. Kirby McDonough, Fla. Bar No. 79031
                                                 SPENCER FANE LLP
                                                 201 North Franklin Street, Suite 2150
                                                 Tampa, Fla. 33602
                                                 Tel.: (814) 424-3500
                                                 kmcdonough@spencerfane.com
                                                 Attorneys for Defendant
                                                 Columbia Hospital Corporation of South Broward




                                                    12

                                                                                               SL 3937387.1
Case 0:20-cv-61220-AHS Document 6 Entered on FLSD Docket 07/17/2020 Page 13 of 13




                                 CERTIFICATE OF SERVICE

         I hereby certify that the foregoing document will be served electronically to the party as

  identified below on July 17, 2020:

   Jibrael S. Hindi, Esq.                             Paul A. Herman, Esq.
   Thomas J. Patti, Esq.                              Consumer Advocates Law Group, PLLC
   The Law Offices of Jibrael S. Hindi                4801 Linton Blvd., Suite 11A-560
   110 SE 6th Street, Suite 1744                      Delray Beach, FL 33445
   Fort Lauderdale, FL33301                           paul@consumeradvocatelaw.com
   tom@Jibraellaw.com
   jibrael@jibraellaw.com

  Joel A. Brown, Esq.
  Friedman & Brown, LLC
  3323 NW 55th Street
  Fort Lauderdale, FL 33309
  Joel.brown@friedmanandbrown.com


                                                  /s/ J. Kirby McDonough
                                                  Attorney for Defendant




                                                 13

                                                                                         SL 3937387.1
